Citation Nr: 9935698	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-44 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991.

The issues currently on appeal before the Board of Veterans 
Appeals (Board) arise from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board points out that a rating decision dated in August 
1993 denied entitlement to service connection for a skin 
condition and granted service connection for a perforated 
right eardrum.  The veteran was advised of his appellate 
rights as to these issues by letter dated August 12, 1993.  A 
Statement of the Case (SOC) was mailed to the veteran in 
March 1994 which is noted to have, in part, included these 
two issues.  The veteran's appeal period as to these two 
issues expired on August 12, 1994.  Thus, the substantive 
appeal (VA Form 9, Appeal to Board of Veterans' Appeals) 
received by the RO in October 1994 was not timely as to those 
two issues.  Therefore, they will not be addressed here by 
the Board.

The veteran was informed by letter dated May 21, 1999, that 
the appeal period concerning the evaluation of his service-
connected perforated right eardrum and service connection for 
rash on the arms and face expired on August 12, 1994, one 
year after he was initially informed of the above-mentioned 
August 1993 decision, as he had not submitted a timely 
substantive appeal as to these issues.  Neither the veteran 
nor his representative has expressed disagreement to the RO's 
procedural findings as to these two issues. 

The Board notes that the issue of entitlement to service 
connection for tinnitus was also appealed; however, service 
connection for tinnitus was granted in a July 1999 rating 
decision.  Since that decision constituted a full grant of 
the benefits sought on appeal as to that issue, it will not 
be addressed here by the Board.


FINDINGS OF FACT

1.  There is no competent evidence of record linking the 
veteran's current left ear hearing loss to his active service 
or to an event or injury therein.

2.  The veteran has not submitted competent evidence that his 
hypertension is related to service.  

3.  There is no competent medical evidence of record that 
clinically confirms the current presence of otitis media.  

4.  Hearing loss disability of the right ear is manifested by 
an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 75 decibels and speech discrimination ability 
of 48 percent; and the veteran is not totally deaf in both 
ears.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for otitis 
media is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100; 64 Fed. Reg. 25,202-210 (1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

A person who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must produce 
competent medical evidence of a current disability.  Second, 
the veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must produce 
competent medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Epps, supra.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1996).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Left Ear Hearing Loss

In addition to the above-cited laws and regulations, for 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels (dBs) or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the threshold 
for normal hearing is between 0 and 20 decibels and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Certain chronic diseases, including sensorineural hearing 
loss, may be service-connected if manifested to a degree of 
10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The veteran contends, in essence, that he has left ear 
hearing loss as a result of his period of service.  A review 
of his service medical records, while showing that he was 
routinely exposed to hazardous noise and that he was 
administered auditory testing during this time, does not show 
that left ear hearing impairment which satisfies the criteria 
above was diagnosed during this time.  The records also show 
that his left ear hearing did not meet the above criteria on 
separation examination in May 1991.  

There is no evidence that left ear hearing loss was manifest 
to a compensable degree within one year of the veteran's 
separation from service.  The report of VA hearing 
examination dated in June 1993 does not show that left ear 
impaired hearing, by the standards described above, was 
manifested.  Additionally, a speech recognition score of 100 
percent was supplied at that time.  It was further noted that 
examination was within normal limits except for a thin 
retracted tympanic membrane on the left.  

The record also is shown to contain the report of VA auditory 
testing of the veteran conducted in August 1998.  The veteran 
complained of decreased hearing which affected his 
employment.  He particularly complained of trouble associated 
with right ear hearing.  He noted that his hearing problems 
began with his service in the Persian Gulf.  

Examination findings concerning his left ear were reported in 
August 1998 as follows:  Frequencies - 500 (25 dBs), 1000 
(25dBs), 2000 (25dBs), 3000 (25 dBs), and 4000 Hertz (25 
dBs).  A speech recognition score of 72 percent was supplied.  
The examiner added that, while initially puretone testing of 
the left ear indicated a mild hearing loss, upon re-
instruction hearing sensitivity was within normal limits.  
Word recognition was described as fair.  The diagnosis was 
normal hearing sensitivity in the left ear.  

Therefore, based upon the above-mentioned audio findings, and 
in conjunction with 38 C.F.R. § 3.385 (1999), the veteran was 
initially diagnosed following his 1991 service separation 
with, for VA purposes, left ear impaired hearing in August 
1998, approximately 7 years following his service separation.  

The Board also notes that the veteran was scheduled for 
another VA examination in order to examine, in part, the 
nature and severity of his hearing loss.  The veteran is 
shown to have failed to report for this scheduled audio 
examination in November 1998.  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Under the 
provisions of 38 C.F.R. § 3.655, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."  

To summarize, a review of the evidence of record shows that 
evidence of a causal relationship or nexus between a current 
diagnosis of left ear impaired hearing and the veteran's 
active service is lacking.  See Caluza, supra.  The first 
report of left hearing loss for VA purposes is not made until 
1998.  Absent evidence of manifestation in service and a 
medical nexus linking the present disability to service, the 
veteran's claim cannot be well-grounded.  In essence, no 
competent medical professional has furnished evidence 
supportive of the veteran's allegations that left ear hearing 
loss has any relationship to his period of active service.

The veteran is certainly competent to comment on the symptoms 
associated with his disability.  However, it has not been 
indicated that the veteran possesses the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is ordinarily required 
to fulfill the well-grounded claim requirement of § 5107(a) 
(West 1991).  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Absent such evidence, the veteran's claim for service 
connection for left ear hearing loss cannot be well grounded, 
and it must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
SOC in March 1994 and the SSOC in July 1999, and that no 
further obligations exist upon VA under Robinette v. Brown, 8 
Vet. App. 69 (1995).  Moreover, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if obtained, might make the claim well-
grounded.  Id.

The Board finds that this claim is not well grounded on the 
basis that the veteran has not submitted competent medical 
evidence of a nexus between his left ear hearing disorder and 
his period of service.  Because the veteran has failed to 
meet his initial burden of submitting evidence of a well-
grounded claim for service connection, the VA is under no 
duty to assist him in developing the facts pertinent to his 
claim.  Epps, supra.  Furthermore, the Board is not aware of 
the existence of additional relevant evidence that could 
serve to make the veteran's claim well grounded.  As such, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
evidence required to complete his application for service 
connection for the claimed disability.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85(Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.

The Board notes that, if the veteran produces competent 
medical evidence relating his left ear hearing loss to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of new and 
material evidence under 38 U.S.C.A. § 5108(a) (West 1991).

Hypertension

The veteran asserts that service connection is warranted for 
his high blood pressure.  He claims that while he had 
elevated readings during his period of service in the Persian 
Gulf in 1991, he has not had high readings since that time.  

Certain chronic diseases, including cardiovascular diseases 
to include hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the veteran's service medical records, while not 
showing a clinical diagnosis of hypertension, do show 
instances where blood pressure readings were noted to be 
elevated.  These readings included blood pressure readings 
dated on February 12, 1991, and March 2, 1991, showed 
readings of 176/100 and 160/100, respectively.  There is no 
evidence that hypertension was manifest to a compensable 
degree within one year of the veteran's separation from 
service.

The report of a VA general medical examination dated in July 
1996 shows that the veteran informed the examiner that while 
he had had elevated blood pressure readings during his period 
of service, he had not had problems associated with high 
blood pressure since that time.  He did note a family history 
of high blood pressure.  Cardiovascular examination showed 
sitting pulse of 76, blood pressure of 150/90, and 
respiration of 20.  Elevated blood pressure was diagnosed.  

The examiner indicated that the status of the veteran's blood 
pressure was unclear.  He suggested that the veteran's blood 
pressure might have been elevated at the time of the 
examination because the veteran was upset that he was 
undergoing a disability examination rather than receiving 
treatment for an ear problem.  The examiner also noted that 
the veteran would be brought back for follow-up and that the 
veteran's blood pressure would be reevaluated in the future.

Private medical records, dated in April and June 1997, show 
that hypertension was diagnosed.  Thus, the first diagnosis 
of hypertension was approximately 6 years after the veteran 
separated from service.  Blood pressure readings of 150/90 
and 138/90, respectively, were reported.  

The Board notes that the veteran was scheduled for another VA 
examination in order to determine the etiology of his 
diagnosed hypertension.  The examination request worksheet 
also noted that the examiner was requested to supply an 
opinion as to whether it was as least as likely as not that 
the elevated readings in 1991 were associated with the 
current diagnosis of hypertension.  The veteran is shown to 
have failed to report for this scheduled hypertension 
examination in November 1998.  

Beyond the veteran's assertions, there is no evidence of 
record linking the currently diagnosed hypertension to the 
veteran's period of active service.  The veteran's assertions 
are insufficient to satisfy the nexus requirement because the 
veteran is a layperson with no medical training or expertise 
to determine medical causation.  Espiritu, supra.  As the 
veteran has not submitted competent medical evidence of a 
nexus between his hypertension and period of active service, 
his claim must be denied as not well grounded.  Epps, supra.  

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he or she is applying for, or 
in receipt of, compensation.  Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  Under the provisions of 38 C.F.R. § 3.655, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."  
However, the Board points out that VA had, in this instance, 
no duty/authority to provide the above-mentioned examination 
for which the veteran failed to report.  The Federal Circuit 
has held that, under 38 U.S.C.A. § 5107(a), the VA's duty to 
assist is limited to "only" those claimants who have 
established a well-grounded claim.  Epps, supra.  
Additionally, the record does not show that hypertension was 
manifested to a compensable degree within one year of the 
veteran's service separation.  

The Court has also recently rendered a decision addressing 
VA's duty to assist.  In Morton v. West, 12 Vet. App. 477 
(1999), the Court found that the M21-1 provisions on the 
development of claims only served to interpret 38 U.S.C.A. 
§ 5107 and did not eliminate "the condition precedent" 
placed by Congress upon the inception of the duty to assist.  
Consequently, absent the submission and establishment of a 
well-grounded claim, the Court held the Secretary cannot 
undertake to assist the veteran in developing facts pertinent 
to his or her claim.  

The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim for entitlement to 
service connection for hypertension.  The veteran has not 
informed VA of the existence of any available evidence that 
would render his claim well grounded.  He has not contended 
that any further relevant records exist.  The Board therefore 
finds that no further action is warranted relative to the 
development of the veteran's claim, based upon the 
information currently of record. Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 80 (1995); see also Epps, supra.  
Moreover, VA is not required to notify the veteran of 
particular evidence needed to make his application complete 
if the Department has not reasonably had notice of the 
existence of such evidence.  McKnight, supra.  Consequently, 
a remand for additional evidentiary development is not 
warranted under the facts of this case.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.

Otitis Media

The veteran contends, in essence, that service connection for 
otitis media is warranted in this case as he developed 
chronic ear infections as a result of his service-connected 
residuals of a ruptured right tympanic membrane.  

The veteran's service medical records show that he was 
diagnosed with, following complaints of right ear pressure 
and findings reflective of small redness in the right ear, 
otitis media in March 1991.  A progress note, dated 
subsequently in March 1991, is shown to include a diagnosis 
of chronic otitis media, inactive.

The report of VA examination dated in June 1993, while 
containing a diagnosis of perforation of the right tympanic 
membrane, did not include a diagnosis of otitis media.  
Review of the report of VA examination accomplished in July 
1996 shows that the veteran indicated that he had been 
treated privately for right ear problems, and that he had 
been prescribed antibiotics for treatment of discomfort and 
drainage about once per year.

The veteran complained of chronic right ear drainage and 
discomfort.  Examination of the veteran's ears showed that 
the right ear canal was partially occluded with cerumen and 
the examiner pointed out that he could only see a small 
portion of the tympanic membrane which appeared to be 
scarred.  He added that he could not actually see the 
perforation.  The left ear canal was noted to be almost 
completely occluded with cerumen.  Otitis media was not 
diagnosed.  

The Board notes that the veteran failed to report for several 
scheduled VA ear, nose, and throat clinic appointments.  The 
Board also points out that at the time of VA audio 
examination in August 1998 the veteran reported experiencing 
an ear infection while serving in the Persian Gulf.  Otitis 
media was not diagnosed.  

The Board notes that the veteran was scheduled for another VA 
examination in order to, in part, examine the veteran for 
complaints of right ear infections.  The veteran is shown to 
have failed to report for this scheduled ear disease 
examination in November 1998.  Under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Under the 
provisions of 38 C.F.R. § 3.655, "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record."

However, the VA had, in this instance, no duty/authority to 
provide the above-mentioned examination for which the veteran 
failed to report.  The Federal Circuit has held that, under 
38 U.S.C.A. § 5107(a), the VA's duty to assist is limited to 
"only" those claimants who have established a well-grounded 
claim.  Epps, supra.

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes the presence of evidence of a current disability 
as provided by a medical diagnosis.  See Caluza, supra.  
While the veteran is competent to describe the symptoms 
associated with his claimed otitis media disorder, a 
diagnosis and an analysis of the etiology regarding such 
symptoms requires competent medical evidence and cannot be 
evidenced by the veteran's lay statements.  See Espiritu, 
supra.  Absent any demonstration by competent medical 
evidence that the veteran has the disability for which 
service connection is claimed, the claim cannot properly be 
considered well grounded.  See Degmetich v. Brown, 104 F.3d 
1328, 1330-33 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). Consequently, the claim must be denied.

The Board finds that the RO has complied with 38 U.S.C.A. 
§ 5103(a) (West 1991) and that the veteran has been advised 
of the evidence necessary to complete his claim.  Robinette, 
supra.  Finally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107 (West 1991).

The Board notes that the veteran may submit new and material 
evidence to reopen the claim for entitlement to service 
connection for otitis media, such as medical evidence tending 
to show that he currently has otitis media which is related 
to service.

Increased Rating Claim

A review of the evidence of record shows that the veteran 
complains of decreased hearing in his service-connected right 
ear.  Specifically, he asserts that he has particular 
difficulty with hearing at work, hearing soft voices, and 
with listening on the telephone with his right ear.  See VA 
audio examination report dated in August 1998.

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected right ear hearing 
loss is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented a claim that 
is plausible.  The Board notes that generally claims for 
increased evaluations are considered to be well grounded.  
Specifically, a claim that a disorder has become more severe 
is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

The veteran has undergone several VA audio examinations in 
connection with his claim.  He has not alleged that any 
records of probative value that may be associated with his 
claims folder and which have not already been sought are 
available.  It is accordingly found that all relevant facts 
have been properly developed, and that the duty to assist 
him, mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The Board notes that VA has recently amended the regulations 
pertaining to the evaluation of hearing loss.  These changes 
became effective June 10, 1999.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has had the opportunity to evaluate the veteran's 
claim under the new regulations.  See SSOC dated in July 
1999.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 Fed. 
Reg. 25,202 (1999) (to be codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.

The veteran has already been afforded the hearing tests, 
discussed below, required by the new regulations, and these 
were used by the RO in the evaluation of his claim.  
Similarly, the veteran's nonservice-connected hearing loss of 
the left ear was treated as normal in his evaluation by the 
RO, as is required by the new regulations.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998).  As in the 
instant case, in situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  VAOPGCPREC 32-97.  See also Boyer v. West, 12 
Vet. App. 142 (1999).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85 
and Part 4, Diagnostic Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I.  64 
Fed. Reg. 25,202 (1999) (to be codified at 38 C.F.R. § 4.85).

The record shows that entitlement to service connection for 
right ear hearing loss was granted, at a noncompensable 
evaluation level, by the RO by means of a rating decision 
dated in October 1993, following review of the veteran's 
service medical records and the report of a June 1993 VA 
examination.  The noncompensable evaluation assigned by the 
RO in October 1993 has remained in effect since that rating 
action.

On VA audiological evaluation in June 1993, the veteran's 
right ear auditory thresholds in the frequencies of 1000, 
2000, 3000, and 4,000 Hertz (Hz) were 45, 40, 40, and 40, 
respectively.  An average puretone threshold of 41 decibels 
(dBs) was noted.  Speech audiometry testing (Maryland CNC 
Test) revealed speech recognition ability of 100 percent in 
the right ear.

On VA audiological evaluation in August 1998, right ear 
puretone thresholds in the frequencies of 1000, 2000, 3000, 
and 4,000 Hz were 80, 70, 80, and 70, respectively.  An 
average puretone threshold of 75 dBs was noted.  Speech 
audiometry testing revealed speech recognition ability of 48 
percent in the right ear.

The Board finds that entitlement to an increased 
(compensable) evaluation for hearing loss in the right ear is 
not warranted under either the old or new regulations.  As 
was noted above, where a veteran has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss is to be considered normal for the purpose of 
computing the service-connected disability rating, unless the 
veteran is totally deaf in both ears.

The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The August 1998 VA examination shows that the veteran has an 
average pure tone threshold of 75 decibels in the right ear, 
with 48 percent speech discrimination.  The only possible 
interpretation of this examination under both the old and new 
regulations is that the veteran's hearing loss of the left 
ear is at level IX, and that, therefore, a compensable rating 
is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998); 64 Fed. Reg. 25,202 (1999) (to be codified at 
38 C.F.R. § 4.85).  The Board has also considered the 
provisions of 64 Fed. Reg. 25,202 (1999) (to be codified at 
38 C.F.R. § 4.85(g) and 4.86), but the results of the August 
1998 VA examination clearly show that these provisions are 
not applicable in this case.

The Board also notes that the veteran was scheduled for VA 
examination in May 1998 in order to examine, in part, the 
nature and severity of his hearing loss.  The veteran is 
shown to have failed to report for this scheduled audio 
examination in November 1998.

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the entire 
appeal period of the veteran's current claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a 
compensable rating.  Additionally, the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for a right ear hearing loss; the evidence is not 
in equipoise as to warrant consideration of the benefit of 
the doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

A well-grounded claim not having been submitted, service 
connection for left ear hearing loss is denied.

A well-grounded claim not having been submitted, service 
connection for hypertension is denied.

A well-grounded claim not having been submitted, service 
connection for otitis media is denied.

A compensable evaluation for right ear hearing loss is 
denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

